NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 07a0639n.06
                             Filed: August 30, 2007

                                             No. 06-2245

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                           )
                                                    )
        Plaintiff-Appellee,                         )
                                                    )   ON APPEAL FROM THE UNITED
v.                                                  )   STATES DISTRICT COURT FOR THE
                                                    )   EASTERN DISTRICT OF MICHIGAN
TROY LEE YOUNG,                                     )
                                                    )
        Defendant-Appellant.                        )



        Before: KENNEDY and COOK, Circuit Judges; and ALDRICH, District Judge.*


        PER CURIAM. The court, having heard oral argument and considered the parties’ briefs

together with the joint appendix, determines that the judgment of the district court should be

affirmed. Young fails to establish that his sentence is unreasonable.


        On August 23, 2006, Young’s probation officer submitted an amended petition alleging that

Young violated five conditions of supervised release: (1) drug use—Young tested positive for use

of marijuana six times, and for use of methamphetamine twice (J.A. at 18); (2) failure to participate

in a substance abuse treatment program (J.A. at 18); (3) failure to make restitution payments

consistently (J.A. at 19); (4) committing indecent acts in public in violation of state law (J.A. at 21);



        *
        The Honorable Ann Aldrich, United States District Judge for the Northern District of
Ohio, sitting by designation.
Nos. 06-2245
United States v. Young


and (5) failure to report his arrest to the probation officer (J.A. at 21).


        At the revocation hearing, Young admitted probation violations 1, 2, 3, and 5 as set forth in

the probation officer’s petition, but remained mute on the pending charges for indecent exposure

(violation 4). (J.A. at 37.)


        Young concedes that the district court considered the § 3553(a) factors of rehabilitation,

punishment, deterrence, and protecting society in imposing its sentence but complains that the

district court neglected to consider or comment on the characteristics of the defendant, specifically

his employment and family responsibilities. The government responds that in addition to the factors

that Young acknowledges the court considered, the court did indeed consider the defendant’s

characteristics: his original offense, lengthy criminal history, adjustment to supervision, lengthy drug

history, failure to fully engage the drug treatment programs made available to him, and failure to

abide by society’s rules. (Gov’t Br. at 12.)


        As the transcript demonstrates, the court adequately considered the § 3553(a) factors relevant

to a revocation of supervised release, pursuant to § 3583(e): rehabilitation (J.A. at 44); the

defendant’s characteristics, both favorable (J.A. at 44) and unfavorable (J.A. at 45-46); the

Sentencing Guidelines (J.A. at 44-45); the nature of the prior and current charges (J.A. at 45);

restitution (J.A. at 45); protecting society (J.A. at 46); deterrence (J.A. at 46); and the leniency of the

original sentence (the Guidelines’ minimum) (J.A. 46-47).



                                                   -2-
Nos. 06-2245
United States v. Young


       Though the 36-month, statutory-maximum sentence imposed significantly exceeded the

policy statement range, in light of the nature of appellant’s admitted violations—failure to refrain

from use of alcohol or drugs and failure to properly participate in a substance-abuse program—and

in view of appellant’s failure to achieve adequate rehabilitation from serving his prior sentence at

the low end of the Guidelines range, we cannot say that the record evidences a sentence that is either

procedurally or substantively unreasonable.


       Judgment affirmed.




                                                -3-